                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                            December 13, 2018
                             IN THE UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

KAREN MINIEX,              §
            Plaintiff,     §
                           §
v.                         §                             CIVIL ACTION NO. 4:17-00624
                           §
HOUSTON HOUSING AUTHORITY, §
            Defendant.     §

                             MEMORANDUM AND ORDER
                      ADOPTING IN PART AND OVERRULING IN PART
                       MAGISTRATE JUDGE’S RECOMMENDATION

           Plaintiff Karen Miniex commenced this lawsuit on February 27, 2017,

against her former employer, Defendant Houston Housing Authority (“HHA”).1

Miniex claims HHA, (1) violated her due process rights by discharging her in a

stigmatizing manner without affording her notice and an opportunity to be heard;

(2) interfered with her rights under the Family Medical Leave Act (“FMLA”);

(3) retaliated against her for asserting her rights under the FMLA; and (4) retaliated

against her for engaging in activity protected by the False Claims Act (“FCA”).2




1
            Plaintiff’s Original Complaint [Doc. # 1].
2
            Plaintiff’s Third Amended Complaint [Doc. # 59], ¶¶ 56-61.


P:\ORDERS\11-2017\624AdoptR&R.docx 181213.1258
I.         PROCEDURAL BACKGROUND

           On July 13, 2018, HHA filed a Motion for Summary Judgment (“HHA’s

Motion”) [Doc. # 105], seeking summary judgment on Miniex’s four claims. On

July 20, 2018, Miniex filed an Amended Motion for Partial Summary Judgment

(“Miniex’s Cross-Motion”) [Doc. # 116]. The motions were referred to Magistrate

Judge Dena Palermo.

           On October 3, 2018, Magistrate Judge Palermo issued an “Order on Cross

Motions for Summary Judgment” [Doc. # 171], a document the Court has deemed

a “Report and Recommendation” (“R&R”).3

           In the R&R, the Magistrate Judge recommended granting HHA’s Motion in

its entirety and denying Miniex’s Cross-Motion as moot. For each of Miniex’s

four claims, the Magistrate Judge held that no genuine dispute of material fact

existed that Miniex could not establish one or more essential elements.

Specifically, on Miniex’s due process claim, the Magistrate Judge recommended

dismissal for failure to introduce summary judgment evidence that HHA made

stigmatizing charges against Miniex or publicized those charges. On Miniex’s

FMLA interference claim, the Magistrate Judge recommended dismissal for failure
3
           The parties purportedly consented to the Magistrate Judge handling this case for
           all purposes, but their written consent form failed to so designate. See Consent to
           Proceed Before United States Magistrate Judge Dena Palermo [Doc. # 153];
           Hearing Minutes & Order [Doc. # 176]. Consequently, the Court treats the
           Magistrate Judge’s summary judgment rulings as recommendations.


                                                 2
P:\ORDERS\11-2017\624AdoptR&R.docx 181213.1258
to introduce summary judgment evidence that HHA had notice of Miniex’s intent

to take leave or that HHA denied Miniex any FMLA benefits. On Miniex’s FMLA

retaliation claim, the Magistrate Judge recommended dismissal for failure to

demonstrate a genuine dispute over causation. On Miniex’s FCA retaliation claim,

the Magistrate Judge recommended dismissal for failure to introduce evidence

capable of demonstrating a prima facie case. Specifically, the Magistrate Judge

recommended dismissal based on Miniex’s failure to introduce evidence that HHA

knew Miniex engaged in activity protected under the FCA. The Magistrate Judge

accordingly recommended summary judgment dismissal of Miniex’s four claims.

           On October 29, 2018, Miniex filed twelve timely objections to the R&R.4

HHA has responded.5 Having reviewed the R&R, Miniex’s objections, HHA’s

response, pertinent matters of record, and relevant legal authorities, the Court

adopts the R&R with respect to Miniex’s due process, FMLA interreference, and

FMLA retaliation claims and declines to adopt the R&R with respect to Miniex’s

FCA retaliation claim.6


4
           Objections to Report & Recommendation on Cross-Motions for Summary
           Judgment (“Objections”) [Doc. # 180].
5
           Defendant’s Response to Plaintiff’s Objections to Report & Recommendation on
           Cross-Motions for Summary Judgement (“Response”) [Doc. # 181].
6
           See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b). A court need only conduct de
           novo review of those portions of the magistrate judge’s report to which objection
           is made. Funeral Consumers All., Inc. v. Serv. Corp. Int’l, 695 F.3d 330, 347 (5th
                                                                               (continued…)
                                                 3
P:\ORDERS\11-2017\624AdoptR&R.docx 181213.1258
II.        ANALYSIS

           A.          General Objections, Due Process Claim, and FMLA Claims

           Miniex repeatedly objects that the Magistrate Judge recommended summary

judgment on grounds not raised by HHA. Upon review of HHA’s briefing to the

Magistrate Judge, the Court is satisfied that HHA raised to a sufficient degree the

arguments on which the Magistrate Judge relied.                    Consequently, the Court

overrules Miniex’s first, fourth, seventh, and tenth objections.

           Miniex next objects to the Magistrate Judge’s recommendation that her due

process claim should be dismissed for failure to raise a genuine fact dispute over

whether HHA made stigmatizing charges against her or publicized those charges.

Miniex does not assert that the summary judgment record supports the existence of

a factual dispute over those two essential elements of her due process claims.

Accordingly, the Court overrules Miniex’s eleventh objection, adopts the

Magistrate Judge’s recommendation that Miniex’s due process claim be dismissed,

and grants summary judgment in favor of HHA on the due process claim.


           (continued…)
           Cir. 2012). “It is reasonable to place upon the parties the duty to pinpoint those
           portions of the magistrate’s report that the district court must specially consider.”
           Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982), overruled on other
           grounds by Douglass v. U.S. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996). “Parties
           filing objections must specifically identify those findings objected to. Frivolous,
           conclusive or general objections need not be considered by the district court.” Id.
           at 410 n.8.


                                                 4
P:\ORDERS\11-2017\624AdoptR&R.docx 181213.1258
           Miniex objects to the Magistrate Judge’s recommendation that her FMLA

retaliation claim should be dismissed for failure to demonstrate a genuine fact issue

over causation. Miniex contends that the Magistrate Judge applied the wrong

causation standard, requiring Miniex’s FMLA leave to have been the reason for the

adverse employment action rather than simply one factor among many. Contrary

to Miniex’s assertion, the Magistrate Judge applied the correct standard. The

Magistrate Judge recommended dismissal, concluding that there was no genuine

factual dispute that Miniex’s FMLA leave was not a factor in her termination, not

that the leave was a less important factor among many. Miniex further contends

that the Magistrate Judge incorrectly failed to treat a reprimand Miniex received as

an adverse employment action that could give rise to an FMLA retaliation claim.

Contrary to Miniex’s assertion, the Magistrate Judge did consider the reprimand

but held that no fact issue existed over whether that action was retaliatory.

Consequently, the Court overrules Miniex’s eighth and ninth objections, adopts

the Magistrate Judge’s recommendation that Miniex’s FMLA retaliation claim be

dismissed, and grants summary judgment in favor of HHA on the FMLA

retaliation claim.

           Miniex does not object to the Magistrate Judge’s recommendation that her

FMLA interference claim should be dismissed. Consequently, the Court adopts

the Magistrate Judge’s recommendation that Miniex’s FMLA interference claim be

                                                 5
P:\ORDERS\11-2017\624AdoptR&R.docx 181213.1258
dismissed, and grants summary judgment in favor of HHA on the FMLA

interference claim.

           B.          FCA Retaliation Claim

           Miniex objects to the Magistrate Judge’s recommended dismissal of her

FCA retaliation claim. This objection has merit for reasons discussed hereafter.

           To establish a prima facie case for FCA retaliation, Miniex must

demonstrate: (1) she engaged in activity protected under the FCA, (2) HHA knew

of her protected activity, and (3) HHA retaliated against her because of her

protected activity. See United States ex rel. Bias v. Tangipahoa Par. Sch. Bd., 816

F.3d 315, 323 (5th Cir. 2016). “Once an employee establishes a prima facie case,

‘the burden shifts to the employer to state a legitimate, non-retaliatory reason for

its decision.’” Diaz v. Kaplan Higher Educ., L.L.C., 820 F.3d 172, 176 (5th Cir.

2016) (quoting LeMaire v. La. Dep’t of Transp. & Dev., 480 F.3d 383, 388 (5th

Cir. 2007)). “After the employer states its reason, the burden shifts back to the

employee to demonstrate that the employer’s reason is actually a pretext for

retaliation.” Id. (quoting LeMaire, 480 F.3d at 388-89).

           The Magistrate Judge recommended summary judgment in favor of HHA

based on Miniex’s failure to introduce evidence that HHA knew Miniex engaged

in protected activity, i.e., met the “notice” requirement.       According to the

Magistrate Judge, Miniex’s proffered protected activities—her fraud investigation


                                                 6
P:\ORDERS\11-2017\624AdoptR&R.docx 181213.1258
and fraud reporting to the HHA Board of Commissioners (the “Board”)—were

within the scope of her ordinary job responsibilities as HHA’s general counsel.

The Magistrate Judge relied on Robertson v. Bell Helicopter Textron, Inc., 32 F.3d

948 (5th Cir. 1994).7 She reasoned that HHA’s awareness of Miniex’s fraud

investigation and reporting activities, which the Magistrate Judge deemed to be

within the scope of Miniex’s job responsibilities, could not put HHA on notice of

FCA protected activity. Using the version of the FCA in effect before amendments

in 2009 and 2010, the Magistrate Judge concluded that Miniex failed to adduce

evidence showing a genuine fact dispute over an essential element of her prima

facie case. Accordingly, the Magistrate Judge recommended dismissal of the FCA

retaliation claim.

           First, Miniex objects to the Magistrate Judge’s application of a heightened

notice standard for “fraud alert employees,” employees whose job duties entail

reporting fraud. Miniex contends that the 2009 and 2010 amendments to the FCA

eliminate this requirement. Prior to the 2009 amendment, the FCA provided in


7
           Robertson was a senior contract administrator responsible for ensuring costs were
           properly charged to the government. Robertson, 32 F.3d at 949. Robertson
           brought an FCA retaliation claim, contending, among other things, that his
           employer knew he was investigating fraud by requesting substantiation for various
           charges. Id. at 950-52. The Fifth Circuit held that because Robertson’s
           investigation was within the scope of his job duties, “Robertson failed to present
           sufficient evidence to support a finding that [his employer] was aware that his
           investigations were in furtherance of a qui tam action.” Id. at 952.


                                                 7
P:\ORDERS\11-2017\624AdoptR&R.docx 181213.1258
substance that “[a]ny employee who is discharged . . . or . . . discriminated against

. . . because of lawful acts . . . in furtherance of an action under this section . . .

shall be entitled to all relief.” False Claims Amendments Act of 1986, Pub. L. No.

99-562, § 4, 100 Stat. 3153, 3157 (codified as amended at 31 U.S.C.

§ 3730(h)(1)).8

           As a result of the 2009 amendment, as clarified in 2010, the FCA statute was

revised and provided for the time period in issue in this case that “[a]ny employee

. . . or agent shall be entitled to all relief . . . if that employee . . . or agent is

discharged . . . or . . . discriminated against . . . in furtherance of an action . . . or

other efforts to stop 1 or more violations.” Dodd-Frank Wall Street Reform and

Consumer Protection Act, Pub. L. 111-203, § 1079A(c), 124 Stat. 1376, 2079

(2010) (codified at 31 U.S.C. § 3730(h)(1)).9




8
           In full, the pre-2009 FCA retaliation provision stated:

                       Any employee who is discharged, demoted, suspended, threatened,
                       harassed, or in any other manner discriminated against in the terms and
                       conditions of employment by his or her employer because of lawful acts
                       done by the employee on behalf of the employee or others in furtherance of
                       an action under this section, including investigation for, initiation of,
                       testimony for, or assistance in an action filed or to be filed under this
                       section, shall be entitled to all relief necessary to make the employee whole.

           Pub. L. No. 99-562, § 4, 100 Stat. at 3157.
9
           The post-2010 FCA retaliation provision states:

                                                                                      (continued…)
                                                      8
P:\ORDERS\11-2017\624AdoptR&R.docx 181213.1258
           As explained below, the Court concludes that the 2009/2010 amendments

apply in this case10 and the Fifth Circuit’s holding in Robertson regarding the

notice requirement under the pre-2009 version of the FCA to make a prima facie

showing for FCA retaliation claims generally remains in force. There also is a

distinct issue about how Robertson applies to claims by fraud alert employees. No

court of appeals has squarely addressed the question under the 2009/2010 FCA

amendments.

           Miniex cites district court cases and secondary sources for her argument that

the 2009 and 2010 amendments eliminate the heightened notice standard for fraud

alert employees. Miniex does not, however, articulate why these amendments

abrogate Robertson’s holding on the notice requirement; Robertson addresses

broadly the notice requirement but does not address fraud alert employees

specifically. Of course, “an intervening change in law, such as by a statutory


           (continued…)
                  Any employee, contractor, or agent shall be entitled to all relief necessary
                  to make that employee, contractor, or agent whole, if that employee,
                  contractor, or agent is discharged, demoted, suspended, threatened,
                  harassed, or in any other manner discriminated against in the terms and
                  conditions of employment because of lawful acts done by the employee,
                  contractor, agent or associated others in furtherance of an action under this
                  section or other efforts to stop 1 or more violations of this subchapter.

           Pub. L. 111-203, § 1079A(c), 124 Stat. at 2079.
10
           Miniex does not contend that the Magistrate Judge failed to apply the 2009/2010
           amendments.


                                                 9
P:\ORDERS\11-2017\624AdoptR&R.docx 181213.1258
amendment” may free the Court from the binding effect of Fifth Circuit precedent.

See Tech. Automation Servs. Corp. v. Liberty Surplus Ins. Corp., 673 F.3d 399,

405 (5th Cir. 2012) (quoting Jacobs v. Nat’l Drug Intelligence Ctr., 548 F.3d 375,

378 (5th Cir. 2008)). Miniex accordingly has not demonstrated that Robertson’s

holding has been abrogated, and the Court is unpersuaded that the Magistrate

Judge erred by recommending adherence to Robertson in this regard. The Court

concludes Robertson’s holding that an employer lacks notice of its employee’s

protected activity if the employee’s protected conduct was “consistent with the

performance of his dut[ies],” see 32 F.3d at 952, and applies this rule to Miniex,

even though she may well be a fraud alert employee. Miniex’s sixth objection is

overruled.

           Miniex next objects to the R&R on the ground that, under Robertson’s

notice standard, a genuine dispute exists over whether her protected activity

exceeded the scope of her job duties. The Court agrees. Applying Robertson’s

standard, the Court concludes that Miniex has demonstrated a genuine fact dispute

concerning the scope of her job duties and whether HHA had notice of her

protected conduct performed outside the scope of her job responsibilities. In

particular, the Court’s review of the summary judgment record reveals a genuine

dispute over whether Miniex’s supervisor, Tory Gunsolley, terminated Miniex’s

employment because she presented to the Board as a whole and to a member of the

                                                 10
P:\ORDERS\11-2017\624AdoptR&R.docx 181213.1258
Board, contrary to Gunsolley’s instructions, a report of systemic fraud in the

Veterans’ Affairs Supportive Housing (“VASH”) Program and a recommendation

for a broader fraud investigation into the VASH Program. The Court concludes

that Miniex has met her summary judgment burden on the issue of prima facie

causation, and on the ultimate issues of Gunsolley’s intent and whether his

explanations were pretext for Miniex’s employment termination. Consequently,

Miniex’s second objection is sustained in limited part. The Court declines to

adopt the R&R with respect to the FCA retaliation claim, and summary judgment

on the FCA retaliation claim is denied.11

III.       ORDER

           For the foregoing reasons, it is hereby

           ORDERED that the Magistrate Judge’s Report and Recommendation [Doc.

# 171] is ADOPTED as the Court’s Memorandum and Order with respect to

Miniex’s due process, FMLA interference, and FMLA retaliation claims and NOT

ADOPTED with respect to Miniex’s FCA retaliation claim. It is further

           ORDERED that Defendant HHA’s Motion for Summary Judgment [Doc.

# 105] is GRANTED with respect to Miniex’s due process, FMLA interference,



11
           Because the Court does not adopt the Magistrate Judge’s recommendation that
           Miniex’s FCA retaliation claim be dismissed for the reason identified in objection
           two, the Court does not rule on objections three and five.


                                                 11
P:\ORDERS\11-2017\624AdoptR&R.docx 181213.1258
and FMLA retaliation claims, and DENIED with respect to Miniex’s FCA

retaliation claim. Miniex’s due process, FMLA interference, and FMLA retaliation

claims are DISMISSED with prejudice. It is further

           ORDERED that Plaintiff Miniex’s Amended Motion for Partial Summary

Judgment [Doc. # 116] is DENIED. It is further

           ORDERED that the parties shall appear for the pretrial conference on

January 4, 2019, at 11:00 am, as previously set. The Court will establish a

further schedule in this case at that time.

           SIGNED at Houston, Texas, this 13th day of December, 2018.




                                                          NAN Y F. ATLAS
                                                 SENIOR UNI   STATES DISTRICT JUDGE




                                                  12
P:\ORDERS\11-2017\624AdoptR&R.docx 181213.1258
